Citation Nr: 0636593	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia and depression as secondary to a low back 
disorder.  

2.  Entitlement to an effective date earlier than January 21, 
1997, for the grant of service connection for dysthymia and 
depression as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from January to November 
1981.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Appeals Management Center (AMC).  

A February 2000 rating decision from the Waco, Texas, 
Regional Office (RO) denied a claim of service connection for 
organic mental disorder due to head trauma as secondary to 
service-connected degenerative disc disease with herniated 
nucleus pulposus.  In January 2002, the Board re-
characterized the issue as a claim of service connection for 
a psychiatric disability secondary to a service-connected 
back disorder, and remanded the matter for issuance of a 
statement of the case (SOC).  The veteran thereafter 
perfected an appeal, and in July 2003, the Board remanded the 
issue again for evidentiary development.

A December 2003 rating decision from the AMC granted service 
connection for dysthymia as secondary to a service-connected 
low back disorder, and assigned an initial 10 percent 
disability evaluation effective May 10, 1999.  In a February 
2004 notice of disagreement, the veteran contested the 10 
percent rating, and the effective date.  He also asserted 
that medical evidence showed he had depression, too, as 
secondary to a low back disorder.  

An April 2004 rating decision from the Waco, RO, assigned an 
earlier effective date of January 21, 1997, for the grant of 
service connection for dysthymia as secondary to a service-
connected low back disorder, and issued an April 2004 SOC 
concerning only the issue of an initial rating in excess of 
10 percent for dysthymia.  In May 2004, the veteran continued 
to disagree with the effective date of January 21, 1997, and 
a month later he filed a June 2004 VA Form 9.  

In July 2004, the Waco RO issued a rating decision that 
granted service connection for depression as secondary to a 
service-connected low back disorder (degenerative disc 
disease), effective January 21, 1997, and noted that the 
disability of depression was evaluated along with service-
connected dysthymia.  A July 2004 SOC addressed the issue of 
an effective date earlier than January 21, 1997, for 
dysthymia and depression secondary to a service-connected low 
back disorder, and the veteran filed an August 2004 VA Form 
9.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

Because the issues on appeal are subject to Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999), (which recognizes that 
at the time of an initial award separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings), the recent 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), is particularly relevant.  The record does not show 
that the veteran has received sufficient notification of 
downstream elements of a disability rating and effective 
date.  

Also, in his 2004 notice of disagreement, the veteran 
referred to his ongoing struggles with his mental state due 
to the level of daily pain he has endured from his service-
connected back disability.  He was last examined for VA 
compensation purposes in 2003-thus, a new VA examination is 
appropriately sought in order to facilitate a final 
adjudication of the claim for an initial rating in excess of 
10 percent for dysthymia and depression.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  

2.  The RO should also update the file 
with any recent and outstanding VA 
treatment records (the most recent of 
which appear to be from 2002 according to 
a July 2004 supplemental statement of the 
case), and any further private treatment 
records that are properly identified by 
the veteran.   

3.  The veteran should be scheduled for a 
VA examination to assess the severity of 
his service-connected 
dysthymia/depression.  The examiner should 
list all related symptomatology and 
include objective findings from a mental 
status assessment.  

4.  Then, the RO should readjudicate a 
claim for an initial rating in excess of 10 
percent for dysthymia and depression as 
secondary to a low back disorder, and 
entitlement to an effective date earlier 
than January 21, 1997, for the grant of 
service connection for dysthymia and 
depression as secondary to a low back 
disorder.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


